 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID GROM,                                         Case No. 1:18-cv-01361-SKO

12                      Plaintiff,                       ORDER THAT PLAINTIFF FILE A
                                                         WRITTEN STATEMENT SHOWING
13           v.                                          CAUSE WHY CASE SHOULD NOT BE
                                                         DISMISSED OR THAT PLAINTIFF
14   ANDREW SAUL,                                        FILE AN OPENING BRIEF
     Commissioner of Social Security,
15
                    Defendant.
16   _____________________________________/

17          On October 2, 2018, Plaintiff, represented by counsel and proceeding in forma pauperis,
18 filed the present action in this Court. (Doc. 1.) Plaintiff seeks review of the Commissioner’s

19 denial of his application for benefits. (Id.)

20          The Court entered a Scheduling Order on October 4, 2018. (Doc. 10.) Pursuant to the
21 Scheduling Order, Plaintiff’s Opening Brief was due October 28, 2019—30 days from service (by

22 mail) of Defendant’s response to Plaintiff’s letter brief (Doc. 15). (See Doc. 6.)

23          On October 28, 2019, Plaintiff failed to file and serve his Opening Brief with the Court and
24 on opposing counsel, and, to date, no Opening Brief has been filed and served. (See Docket.)

25 Plaintiff is, therefore, ordered to show cause, if any, why the action should not be dismissed for

26 failure to comply with the Court’s Scheduling Order and for want of prosecution. (Doc. 10.)
27 Alternatively, Plaintiff may file an Opening Brief.

28
 1          Accordingly, it is HEREBY ORDERED that:
 2          1.      By no later than January 6, 2020, Plaintiff shall either:
 3                  a.     file a written response to this Order showing cause why the Court should not
 4                         dismiss this action for failure to comply with the Court’s orders and for want
 5                         of prosecution; or
 6                  b.     file an Opening Brief.
 7          Failure to respond to this Order to Show Cause will result in dismissal of this action.
 8
     IT IS SO ORDERED.
 9

10 Dated:        December 27, 2019                               /s/   Sheila K. Oberto             .
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
